Citation Nr: 0424217	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
September 1967 and on periods of active duty training 
(ACDUTRA), including a period in July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Seattle, 
Washington, Regional Office (RO).

This long-standing claim was previously before the Board in 
August 1996, July 1999, November 2002 (at which time the 
claim was denied), and February 2004 (after being remanded 
from the Veterans Claims Court for a VA examination).  It is 
now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The appellant claims that he has a low back disability as 
a result of an injury he sustained in 1980 while on ACDUTRA.

3.  The medical evidence does not reflect symptomatology 
associated with a low back disorder until several years after 
the appellant's period of ACDUTRA.

4.  There is no medical evidence on file which tends to 
establish a medical nexus between the appellant's military 
service and low back complaints.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5107(a), 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred on INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends, in essence, that he injured his back 
during a period of ACDUTRA.  Despite the appellant's 
assertion that he injured his back during physical training 
in July 1980, service medical evidence during his period of 
Reserve duty fail to support his claim.  Specifically, a 
March 1984 quadrennial examination reflects a normal clinical 
evaluation of the appellant's spine.  Of note, he marked 
"Don't Know" to the question of recurrent back pain in a 
March 1984 Report of Medical History.  Nonetheless, the Board 
places greater probative value on the absence of a chronic 
low back disability reflected at the time of the March 1984 
examination.

The Board also places high probative value on an August 1987 
VA examination.  At that time, he reported pain in the leg 
and hip due to shrapnel wounds sustained in Vietnam, right 
arm complaints, burn injuries from Vietnam, a head injury 
from Vietnam, and a right hip gunshot wound (the appellant is 
service-connected for PTSD, residuals of shell fragment 
wounds, flash burns, and residuals of a head injury).  
Significantly, there was no mention of a back injury related 
to ACDUTRA.  Therefore, the Board finds this persuasive 
evidence that there was no indication of a chronic back 
disability years after the appellant's period of ACDUTRA.

Further, the Board notes that a March 1989 outpatient 
treatment record showed a normal back examination with full 
range of motion, 5/5 motor strength, and normal gait.  There 
was no diagnosis made with respect to a back disorder.  
Throughout the late 1980s, the medical records primarily 
address the issue of the appellant's service-connected PTSD 
disability.  

Nonetheless, in January 1990, the appellant filed a claim 
for, among other things, residuals of a back injury 
"suffered in 1980 while in training status with [the] Army 
Reserve . . . ."  

In June 1992, the appellant's service representative noted 
that the appellant had received a prescription for Parafon-
Forte on July 22, 1980, at a clinic at Fort Lewis, 
Washington.  He later attested that he had actually seen the 
prescription bottle and submitted a statement to support the 
proposition that the appellant had injured his back in July 
1980.  Although the prescription itself does not reflect the 
need for medication for back pain, the Board accepts, for 
purposes of this decision, that the appellant injured his 
back in July 1980 while on ACDUTRA and was treated with 
Parafon-Forte.  

Similarly, the Board notes that the appellant submitted 
several statements from fellow soldiers and his former wife 
as to an injury during ACDUTRA.  Nonetheless, the Board 
places more probative value on the August 1987 VA examination 
and March 1989 treatment note showing no subsequent chronic 
residuals of a back disorder for several years after his 
period of ACDUTRA.  This suggests to the Board that the 
appellant's July 1980 injury was acute and transitory and 
resolved without chronic residuals.  Therefore, the 
prescription itself does not support a claim for service-
connection.

Next, in a February 1993 VA examination, the appellant 
reported a low back injury in 1980 doing physical training.  
He reported he was evaluated in the clinic at the time.  He 
noted on-going progressive back problems since 1980, 
including severe exacerbations of low back pain every two 
years since 1980 which slowly progressed to episodes every 
three to four months and a daily backache.  He denied seeking 
regular medical treatment for his back problems or missing 
work but was unable to stand for long periods, drive long 
distances, or lift heavy objects.  After a physical 
examination, the clinical assessment was back injury in 1980 
with progressive low back pain, exertional intolerance, 
radiculopathy, and acute exacerbations.  X-rays showed 
moderate degenerative disc disease of the cervical spine, 
mild lower thoracic degenerative disc disease, and mild 
degenerative disc changes of the lumbar spine.  

The February 1993 VA spine examination resulted in an 
assessment that tends to indicate that the examiner found the 
veteran's history to be credible; however, the examiner was 
merely repeating what the veteran had already stated without 
providing a valid diagnosis or making an independent 
determination as to the etiology or date of onset of any 
current back disorder.  Thus, the Board places less probative 
value on the VA examination because the medical opinion was 
based on the appellant's reported past medical history.  In 
this case, even accepting that the appellant injured his back 
while on ACDUTRA in 1980, there is no evidence of a chronic 
back disorder for many years thereafter.  Therefore, the 
Board is inclined to place less probative value on a medical 
opinion based only on the appellant's reported medical 
history.  

Further, the Board places less probative value on the VA 
examiner's opinion because the reported medical history is 
inconsistent with the contemporaneous medical evidence.  As 
noted above, an August 1987 VA examination report made no 
mention of a problem with the appellant's lower back.  
Similarly, a March 1988 outpatient treatment note reported 
that the appellant's back examination was normal and there 
was no reported history of low back pain.  The United States 
Court of Appeals for Veterans Claims (Veterans Claims Court) 
has found that a physician's opinion based on a veteran's 
layman account of an illness from many years ago, which is 
otherwise uncorroborated by competent medical evidence of 
record, can be no better than the veteran's bare contentions.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  See also Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Therefore, the Board finds 
that the examination report itself, without more, cannot 
support a claim for service-connection.

At his March 1995 personal hearing, the veteran testified 
that he injured his back in July 1980 while performing 
reserve duty.  He testified that he was treated at the Troop 
Clinic for this injury.  Regarding his selection of "Don't 
Know," for recurring back pain on his March 1984 Report of 
Medical History, he testified that this was due to his 
confusion over the phrase "recurring."  He testified that 
he did not have daily episodes of back pain, but indicated 
weekly episodes.  Moreover, he testified that he had never 
experienced any back pain prior to his injury in July 1980.  
He also testified that he had his first episode of 
incapacitating back pain in September/October 1980.  
Additionally, he remarked that he had encountered problems 
trying to obtain his medical records from the time of his 
initial back injury.  However, he noted that he had been 
prescribed "Parafon Forte" number 36 for his initial back 
injury.  He described this medication as a muscle relaxant.

The veteran also submitted a statement, dated in December 
1994, from his former spouse.  She reported that the veteran 
called her in July 1980 while he was on reserve duty, and 
informed her that he had had a back injury.  She confirmed 
that the veteran had not experienced any back pain prior to 
this injury.

In a June 2000 VA examination, the appellant related that he 
wanted "coverage for his back condition" in order to "be 
evaluated at military facilities" when he traveled to the 
Philippines to visit his second wife.  He reported that he 
injured his back in 1980 while demonstrating an exercise to 
other troops.  He noted that he was treated with ice, may 
have had X-rays, and was given Parafon Forte for pain.  He 
was told that his back would never be the same.  He denied 
other visits for back pain during his remaining Reserve duty 
(he was apparently discharged from the Reserves in 1985).  
The examiner noted that he had reviewed the claims file and 
there was no indication that the appellant had been seen in 
1980 or at other times for a back condition.  He remarked 
that other examiners had not been able to find any records 
either.  

After a physical examination, the clinical impression was 
lumbosacral spine and thoracic spine degenerative disc 
disease but no symptoms of sciatica.  The examiner concluded 
that the appellant had chronic low back pain but indicated 
that the appellant desired a percentage for his back so that 
he could have his back checked if he needed to be seen for 
back pain when he visited the Philippines.  He encouraged the 
appellant to swim since that seemed to improve his back pain 
in the past.  In a subsequent supplemental statement of the 
case, the RO informed the appellant that since he already had 
a total and permanent disability, he would be entitled to 
treatment at any VA facility for the back condition, whether 
it was service-connected or not.

In April 2004, the veteran was accorded a VA examination 
specifically to address the issue on appeal.  After reviewing 
the claims file, interviewing the veteran, and conducting a 
physical examination, the examiner concluded as follows:

It is my impression, on a more likely 
than not basis, that the veteran's lumbar 
back and thoracic back conditions are 
related to occupational stresses by 
multiple jobs which required heavy use of 
his back . . . . Other factors are 
exogenous obesity and also age that would 
increase pain in both the thoracic and 
lumbosacral spine.

***

It is my impression on a more likely than 
not basis that the veteran's current 
lumbar back conditions are not related to 
the claimed injury of his lumbar back in 
July, 1980.


In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.

It is also significant to the Board that, despite the fact 
that the claim has been pending for 10 years, including 
multiple remands from the Board, that there has never been 
any medical evidence whatsoever submitted in support of the 
veteran's claim.  While it is clear that he is now diagnosed 
with a low back disorder, currently diagnosed as lumbosacral 
spine degenerative disc disease and degenerative arthritis 
and thoracic spine degenerative disc disease and degenerative 
arthritis, there is no medical nexus to establish a 
relationship between his current disorders and military 
service.  To the contrary, the most direct medical opinion on 
record indicates specifically that his low back complaints 
are not related to military service.

Based on the evidence above, the Board finds that the medical 
evidence fails to establish a nexus between the appellant's 
back injury during ACDUTRA (which is accepted for purposes of 
this decision) and a current low back disorder (confirmed as 
degenerative disc disease), as required by law.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The mere contentions of 
the appellant, no matter how well-meaning, without supporting 
medical evidence that would establish a medical nexus cannot 
support a claim for service-connection.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  Thus, despite his 
contentions that he has had a back disorder since 1980, the 
evidence does not support a finding that his current back 
disorder is related to his period of ACDUTRA.  Thus, the 
claim must be denied.

The Board has considered the appellant's written statements 
and sworn testimony that his current low back disorder is 
related to his period of ACDUTRA.  Although the appellant's 
statements and testimony are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
assertions are not deemed to be persuasive in light of the 
other objective evidence of record showing no chronic 
disorder during ACDUTRA, no symptoms of a low back disorder 
for many years after his period of ACDUTRA, and no medical 
nexus between his period of ACDUTRA and his current low back 
disorder.  The appellant lacks the medical expertise to offer 
an opinion as to the existence of current medical pathology, 
as well as to medical causation of any current disability.  
Id.  Accordingly, the claim is denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in March 2001 and March 2004 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and the notices complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The issue on appeal was 
re-adjudicated and supplemental statement of the case was 
provided to the veteran in May 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The March 2001 and March 2004 VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  Further, 38 C.F.R. 
§ 3.159(b)(1) was cited in the May 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
March 2004 notice letter was non-prejudicial error.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

The Board notes that multiple attempts were made to associate 
additional medical records from the appellant's period of 
ACDUTRA without success.  To that end, attempts were made 
with the appellant's Reserve Unit and with the National 
Personnel Records Center (NPRC) but no additional records 
were forthcoming.  As noted above, for purposes of this 
decision, the Board concedes that the appellant sustained an 
injury to his back during a period of ACDUTRA.  

However, that the appellant sustained a back injury during a 
period of ACDUTRA is not the end of the inquiry.  Service 
connection may be granted if a chronic disease is shown in 
service, if continuity of symptomatology is shown, or if a 
medical nexus is shown between the appellant's current 
complaints and military service.  In this case, the Board 
finds that a chronic low back disability was not shown in 
service as evidenced by a normal clinical examination of the 
appellant's low back in March 1984.  Moreover, continuity of 
symptoms is not shown as reflected by the absence of low back 
complaints for many years after the 1980 injury, including 
confirmed findings of a normal back in an August 1987 VA 
examination and in a March 1989 outpatient treatment note.  
Moreover, the most recent VA examination report specifically 
concluded that his current low back complaints are not 
related to military service.  Finally, except for the 
appellant's assertions to the contrary, there is no medical 
opinion to establish a medical nexus between his in-service 
injury and current diagnosis.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in April 2004.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



